Citation Nr: 0739623	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-27 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative joint disease and herniated discs of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1972 to January 
1980, and from October 1990 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  In the decision, the RO assigned a 20 
percent initial rating for service-connected degenerative 
disc disease and herniated discs of the cervical spine.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required pursuant to the Veterans Claims Assistance Act 
(VCAA).  The most recent treatment records contained in the 
claims file are from 2005.  Significantly, however, during 
the hearing held in May 2007, the veteran recounted having 
ongoing treatment for the disability at issue, specifically 
treatment from a private neurologist.  The Board notes that 
any recent record of treatment for the disability for which 
the veteran seeks a higher rating would be highly relevant.  
Therefore, additional efforts to obtain those recent post-
service records are required.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  During his hearing held in May 2007, the 
veteran testified that his disability had been increasing in 
severity.  The veteran's representative requested a new 
examination.  The Board notes that the veteran was afforded a 
spine examination by the VA in March 2006, however, the 
report reflects that the claims file was not available for 
the examiner's review.  In light of these factors, the Board 
concludes that another examination would be useful in 
assessment the current severity of the disability.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all recent 
medical records pertaining to treatment 
for the disability at issue, to include 
those from the private neurologist 
mentioned by the veteran during his 
hearing.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the cervical spine.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
cervical spine disorder in detail.  The 
examiner should state the range of motion 
of the veteran's cervical spine, in 
degrees, noting the normal range of 
motion.  All findings necessary to 
evaluate the veteran's spine disorder 
under the General Rating Formula for 
Diseases and Injuries of the Spine as 
well as under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes should be 
provided.  The examiner should identify 
the limitations on activity imposed by 
the disabling conditions, viewed in 
relation to the medical history, and 
considered from the point of view of the 
veteran working or seeking work, with a 
full description of the effects of the 
disability upon his ordinary activity.  
An opinion should be provided regarding 
whether pain due to the service-connected 
disabilities significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the objective clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the affected area 
exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



